Law Office of BRIANP. SIMON Attorneys at Law September 26, 2014 Pamela Long Assistant Director Division of Corporate Finance Securities and Exchange Commission treet, N.E. Washington DC20549 Re: ABCO Energy, Inc. Response to SEC Comments to Amendment No. 1toForm 10-Q/A Filed August 20, 2014 File No. 000-55235 Ms. Long: Our responses to your Comment Letter dated September 10, 2014, appear directly below each of the comments.If we have done what has been requested, or the subject word, phrase, sentence or paragraph, as the case may be, has been deleted, we state “Done”; if not, we will make the appropriate comments. Form 10-Q for the Quarterly Period Ended June 30, 2014 General To the extent applicable, please comply with the above comments in future filings. Response: Done Unregistered Sale of Equity Securities and Use of Proceeds, page 17 You state that you issued 912,245 shares of common stock for $158,901 net of expenses during the quarter ended June 30, 2014. However, disclosure in the first amendment to your Form 10 indicates that you issued 712,245 shares of common stock during the quarter ended June 30, 2014. In addition, if the “Comm. Paid” column on page 18 of the Form 10 represents commissions paid, it appears the 712,245 shares of common stock were issued for $62,849 net of commissions. Please advise. Response: Done We await any further questions or comments you may have on the enclosed Amendment or the above responses. Very truly yours, Brian P. Simon Brian P. Simon cc:Charlie O’Dowd JessicaDickerson BPS:dm 10562 Eastborne Avenue • Los Angeles • California 90024 Telephone (310) 855-3382 • Facsimile (310) 492-5408
